            Case 1:03-cr-05111-AWI Document 278 Filed 07/15/21 Page 1 of 2


                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA

                                        MEMORANDUM


 Honorable Anthony W. Ishii                    Re:     Enrique Diaz
 Senior United States District Judge                   Docket No.: 0972 1:03CR05111-001
 Fresno, California                                    RESPONSE BY UNITED STATES
                                                       PROBATION TO MOTION FOR
                                                       EARLY TERMINATION OF
                                                       SUPERVISED RELEASE


Your Honor:

On May 24, 2020, the above-named was sentenced to a term of Supervised Release for a period
of 5 years, in reference to the offense of 21 U.S.C. §§ 846 and 841(a)(1) & (b)(1)(A), and 18
U.S.C. § 2 – Conspiracy to Manufacture and Distribute Methamphetamine and Aiding and
Abetting (Class A Felony). Supervision commenced on June 1, 2018.

Special conditions included a requirement for:

    1.     Warrantless Search
    2.     Drug/Alcohol Treatment
    3.     Drug/Alcohol Testing
    4.     Pager/Cellular Phone Restriction
    5.     Aftercare Co-payment
    6.     Drug Registration

Enrique Diaz has complied with all conditions and special conditions of Supervised Release and
has not been involved in any further criminal activities. It is the opinion of the probation officer
that Mr. Diaz has derived maximum benefits from supervision and is not in need of continued
supervision. As such, the undersigned does not oppose early termination and supports Mr. Diaz’s
motion to terminate Supervised Release.




Page | 1                                                                                                           REV. 07/2020
                                                              CAE___PERMISSION FOR DISCLOSURE OF CONFIDENTIAL INFO_ORDER MEMO
            Case 1:03-cr-05111-AWI Document 278 Filed 07/15/21 Page 2 of 2
RE:        Enrique F. Diaz
           Docket Number: 0972 1:03CR05111-001
           RESPONSE BY UNITED STATES PROBATION TO MOTION FOR EARLY
           TERMINATION OF SUPERVISED RELEASE



              Respectfully submitted,                       Reviewed by,




                   Miriam E. Olea                        Paul Mamaril
           United States Probation Officer    Sr. United States Probation Officer

 Dated:       July 14, 2021
              Elk Grove, California




Page | 2
                                                                                                        REV. 09/2020
                                                   CAE___PERMISSION FOR DISCLOSURE OF CONFIDENTIAL INFO_ORDER MEMO
